          Case 1:19-cv-10470-GAO Document 9 Filed 03/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                              )
ELIASSEN GROUP, LLC and                       )
EG LIFE SCIENCES LLC,                         )
     Plaintiff,                               )
                                              )
v.                                            )      Civil Action No. 1:19-cv-10470
                                              )
JAYNE GILL and GLENN HAEGLE,                  )
     Defendants.                              )
                                              )

        PLAINTIFFS’ WITHDRAWAL OF THEIR EMERGENCY MOTION TO
          HAVE U.S. MARSHALL SERVE DEFENDANT GLENN HAEGLE

       Plaintiffs Eliassen Group, LLC and EG Life Sciences LLC hereby move to withdraw

their previously filed Emergency Motion to Have U.S. Marshall Serve Defendant Glenn Haegle

(ECF No. 8) in the above-captioned action. As grounds for this motion, the Plaintiffs state that

on March 27, 2019, Mr. Haegle accepted service of the Summons and Complaint sent to him via

certified mail on or about March 14, 2019. A copy of the tracking receipt is attached hereto as

Exhibit A. Accordingly, Plaintiffs’ Motion to Have U.S. Marshall serve Mr. Haegle is now moot

and Plaintiffs hereby withdraw that motion.


                                              Respectfully submitted,
                                              ELIASSEN GROUP, LLC and EG LIFE
                                              SCIENCES, LLC
                                              By their attorneys,

                                              /s/ Christopher R. O’Hara
                                              Christopher R. O’Hara (BBO # 548611)
                                              cohara@toddweld.com
                                              Suzanne Elovecky (BBO # 670047)
                                              selovecky@toddweld.com
                                              TODD & WELD LLP
                                              One Federal Street, 27th Floor
                                              Boston, MA 02110
Dated: March 28, 2019                         (617) 720-2626
          Case 1:19-cv-10470-GAO Document 9 Filed 03/28/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Christopher R. O’Hara, hereby certify that this document has been filed through the
ECF system, will be sent electronically to the registered participants as identified on the notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.



                                                       /s/ Christopher R. O’Hara
                                                      Christopher R. O’Hara

Dated: March 28, 2019




                                                 2
